DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “Power control for UL MIMO”, R1-1805205, 3GPP TSG RAN WG1 Meeting #92bis, Sanya, China, 16th-20th April 2018 (Ericsson, hereinafter).
Ericsson discloses power control for UL MIMO. 
Regarding claims 1 and 11, Ericsson teaches a user equipment (UE) for an uplink (UL) power control and its method , the UE comprising a transceiver; and a controller operably coupled with the transceiver (inherent in UE0) and configured to: receive, from a base station (BS), a message including a configuration of physical uplink shared channel (PUSCH) (see pages 2 and 3), receive, from the BS, downlink control information (DCI) including a transmit precoding matrix indicator (TPMI) (see Tables 1 and 2), determine a power level for a plurality of antenna ports at the UE based on a power scaling factor, wherein the power scaling factor is determined based on the configuration and the TPMI, and transmit, to the BS, UL data via the PUSCH based on the determined power level for the plurality of antenna ports at the UE (see maximum total transmit power indicated in the tables 1 and 2, and the teaching that ‘one should scale the power P “by the ratio of the number of antenna ports with a non-zero PUSCH transmission to the number of configured antenna ports for the transmission scheme”’, at page 3), and wherein the power scaling factor is one of two values based on the configuration, the first of the two values is one and the second of the two values is associated with a number of antenna ports with non-zero PUSCH transmission power (maximum total transmit power of P would correspond to the value of one, and P/4 would correspond to the number 4 of antenna ports, see tables 1 and 2). Ericsson fails to specifically teach that the TPMI indicates a precoding matrix and a number of layers used to transmit the UL data via the PUSCH. Instead, Ericsson teaches a separate indication of TPMI and a number of layers (Rank) in the Tables 1 and 2. Thus, both precoding matrix and a number of layers are fully indicated and taught by Ericsson. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the TPMI indication to comprise two separate parts of having a precoding matrix indication apart from number of layers (Rank) indication as an obvious variation. 
Regarding claims 2 and 12, Ericsson further teaches that the power scaling factor (f) scales a linear value (P) of UL transmit power; and the linear value (P) of the UL transmit power after power scaling, B x P, is divided equally across each antenna port on which the UE transmits the UL data via the PUSCH with non- zero power (Tables 1, 2 and 5).
Regarding claims 3 and 13, Ericsson further teaches that the transceiver is further configured to transmit UE capability information including a full power transmission capability of the UE (see page 1 and 2; 2.2. UE coherence capability). 
Regarding claims 4 and 14, Ericsson further teaches that the configuration is associated with the UE capability information (see page 1 and 2; 2.2. UE coherence capability).
Regarding claims 5 and 15, Ericsson further teaches that the second of the two values corresponds to a ratio of a number of antenna ports with non-zero PUSCH transmission power over a maximum number of sounding reference signal (SRS) ports in one SRS resource (see page 1 for SRS, and page 3 for the ratio of a number of antenna ports, and Tables 1 and 2). 
Regarding claims 6-9 and 16-20, Ericsson is applied to this group of claims in the same manner as applied above for claims 1-5 and 11-15 because a base station and a method performed at a base station recited in these claims correspond to all the features recited in relations to the UE of the claims 1-5 and 11-15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Huang et al. PH Pub. and the Yang et al. PG Pub. are cited for further references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472